1    CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
2    ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
3    Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
4    (916) 483-7558 Facsimile

5    Attorneys for Defendant, ESA MANAGEMENT, LLC

6

7
                               UNITED STATES DISTRICT COURT
8
                                        EASTERN DISTRICT
9

10
     SUZANNA REECE, RICHARD VALLES,      ) Case No.: 2:18-cv-00466 MCE DB
11   JR., C.A.R., a minor, C.A.V., a minor, and
                                         )
     C.V., a minor,                      )
12                                       ) NOTICE OF STATE COURT APPROVAL
                 Plaintiffs,             ) OF MINORS’ COMPROMISE; ORDER
13                                       ) FOR APPROVAL
     v.                                  )
14                                       )
     EXTENDED STAY HOTELS, EXTENDED )
15   STAY AMERICA, EXTENDED STAY         )
     AMERICA-STOCKTON,                   )
16                                       )
                 Defendants.             )
17   ___________________________________
18

19          NOTICE IS HEREBY GIVEN that on November 18, 2019, Amended Expedited

20   Petitions to Approve Compromise of Pending Action were filed for the three minor children

21   (namely “C.A.R., a minor, C.A.V., a minor, and C.V., a minor”) attached hereto as Exhibit “A”

22   are redacted versions.

23          On December 18, 2019, the San Joaquin County Superior Court issued Orders Approving

24   Compromise of Pending Action for the three minor children (namely “C.A.R., a minor, C.A.V.,

25   a minor, and C.V., a minor”) attached hereto as Exhibit “B” are redacted versions.

26          WHEREAS, on December 18, 2019, the San Joaquin County Superior Court issued

27   Orders to Deposit Money Into Blocked Account for the three minor children (namely “C.A.R.,

28


     NOTICE OF APPROVAL OF MINORS’ COMPROMISE
     17-087/PLEADING.026                  - 1 -
     RLM:sj
1    a minor, C.A.V., a minor, and C.V., a minor”) attached hereto as Exhibit “C” are redacted

2    versions.
3    DATED: January 14, 2020

4                                                  ERICKSEN ARBUTHNOT

5
                                           By
6
                                                   CHARLES S. PAINTER
7                                                  REBECCA L. MENENDEZ
                                                   Attorney for Defendant ESA
8                                                  MANAGEMENT, LLC

9
            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED, that the Minors’
10
     Compromises are approved.
11
     Dated: February 4, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF APPROVAL OF MINORS’ COMPROMISE
     17-087/PLEADING.026                  - 2 -
     RLM:sj
